Case 4:19-cv-00155-JHM-HBB Document 42 Filed 02/14/20 Page 1 of 2 PageID #: 894




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION

                                   ELECTRONICALLY FILED

 CIVIL ACTION NO.: 4:19-CV-155-JHM-HBB

 RANDY BRANSON,
 DANIEL CUNNINGHAM, and
 ALTON JOSEPH NEWBERRY
 on Behalf of Themselves and All
 Others Similarly-Situated                                                          PLAINTIFFS

 V.

 ALLIANCE COAL, LLC,
 ALLIANCE RESOURCE PARTNERS, L.P,
 ALLIANCE RESOURCES OPERATING
 PARTNERS, L.P.,
 WEBSTER COUNTY COAL, LLC,
 WARRIOR COAL, LLC and
 RIVER VIEW COAL, LLC                                                             DEFENDANTS

                     CORPORATE DISCLOSURE STATEMENT OF
                  ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the Defendant, Alliance

 Resource Operating Partners, L.P., by and through counsel, makes the following disclosure:

 Alliance Resource Operating Partners, L.P. is a non-governmental entity of which 98.9899% of

 the ownership interest is held by Alliance Resource Partners, L.P. Alliance Resource Partners,

 L.P. is a publicly-traded master limited partnership whose limited partnership interests are traded

 on the NASDAQ under the ticker symbol ARLP.
Case 4:19-cv-00155-JHM-HBB Document 42 Filed 02/14/20 Page 2 of 2 PageID #: 895




                                                   Respectfully submitted,

                                                   /s/ Elizabeth S. Muyskens
                                                   Richard G. Griffith
                                                   Elizabeth S. Muyskens
                                                   Kif H. Skidmore
                                                   Stoll Keenon Ogden PLLC
                                                   300 West Vine Street - Suite 2100
                                                   Lexington, KY 40507-1801
                                                   Telephone: (859) 231-3626
                                                   Fax: (859) 259-3526
                                                   richard.griffith@skofirm.com
                                                   elizabeth.muyskens@skofirm.com
                                                   kif.skidmore@skofirm.com

                                                   COUNSEL FOR DEFENDANTS

                                CERTIFICATE OF SERVICE

        I hereby certify that on February 14, 2020 the foregoing CORPORATE DISCLOSURE
 STATEMENT was filed electronically and Notice of this filing will be sent to the following by
 operation of the Court’s electronic filing system:

          Mark N. Foster
          Law Office of Mark N. Foster, PLLC
          P.O. Box 869
          Madisonville, KY 42431
          Phone: (270) 213-1303
          Mfoster@MarkNFoster.com
          COUNSEL FOR PLAINTIFF

                                                     /s/ Elizabeth S. Muyskens
                                                     COUNSEL FOR DEFENDANTS




 011742.165338/8137921.1




                                               2
